UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6258


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEON PRATER,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.    Frederick P. Stamp,
Jr., Senior District Judge.  (5:10-cr-00041-FPS-JES-1; 5:12-cv-
00076-FPS-JES)


Submitted:   July 31, 2014                 Decided:   August 8, 2014


Before MOTZ, GREGORY, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leon Prater, Appellant Pro Se.      John Castle Parr, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Leon Prater seeks to appeal the district court’s order

adopting the magistrate judge’s recommendation and denying his

28 U.S.C. § 2255 (2012) motion.                     We dismiss the appeal for lack

of   jurisdiction      because       the    notice         of   appeal        was   not     timely

filed.

               When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                                    “[T]he

timely    filing      of    a    notice    of       appeal      in   a   civil       case    is    a

jurisdictional requirement.”                 Bowles v. Russell, 551 U.S. 205,

214 (2007).

               The   district       court’s         order    denying      Prater’s          § 2255

motion was entered on the docket on December 11, 2013.                                         The

notice of appeal was filed on February 11, 2014. *                             Because Prater

failed    to    file    a       timely    notice      of     appeal      or    to    obtain       an

extension      or    reopening      of    the       appeal      period,       we    dismiss    the

      *
       For the purpose of this appeal, we assume that the date
Prater signed the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                                2
appeal     of    the       district       court’s       December       11     order     denying

Prater’s § 2255 motion.

               Prater also appeals the district court’s January 29,

2014 order denying his motion for reconsideration.                                Because this

motion was filed more than twenty-eight days after the district

court entered the judgment denying the § 2255 motion, it should

have been treated as a Fed. R. Civ. P. 60(b) motion.                                        In re

Burnley,       988    F.2d    1,    3     (4th      Cir.     1992);    see    also     Dove     v.

CODESCO,       569    F.2d   807,       809    (4th     Cir.    1978)       (providing        that

motion should be treated as Rule 59(e) motion if filed within

time    period       prescribed      by    rule,       “however       it    may   be   formally

styled”).              Accordingly,            we      construe        the        motion       for

reconsideration as a Fed. R. Civ. P. 60(b) motion.

               The    district      court’s          order    denying       the    Rule      60(b)

motion    is    not     appealable         unless      a     circuit       justice     or    judge

issues      a        certificate          of         appealability.               28        U.S.C.

§ 2253(c)(1)(B) (2012); Reid v. Angelone, 369 F.3d 363, 368-69

(4th Cir. 2004).             On appeal, as in the district court, Prater

seeks    review       of   the     merits      of     his    § 2255    motion.         Prater’s

request for relief amounts to an unauthorized successive § 2255

motion.     United States v. Winestock, 340 F.3d 200, 206-07 (4th

Cir. 2003).          Accordingly we deny a certificate of appealability

and dismiss the appeal as to the January 29 order.



                                                 3
               Additionally,     we    construe    Prater’s    notice         of   appeal

and    informal    brief    as    an    application    to     file       a    second   or

successive § 2255 motion.               Id. at 208.         In order to obtain

authorization to file a successive § 2255 motion, a prisoner

must assert claims based on either:

       (1) newly discovered evidence that . . . would be
       sufficient to establish by clear and convincing
       evidence that no reasonable factfinder would have
       found the movant guilty of the offense; or

       (2) a new rule of constitutional law, made retroactive
       to cases on collateral review by the Supreme Court,
       that was previously unavailable.

28    U.S.C.    § 2255(h)    (2012).       Prater’s    claims       do       not   satisfy

either of these criteria.              Therefore, we deny authorization to

file a successive § 2255 motion.

               We dispense with oral argument because the facts and

legal    contentions      are    adequately       presented    in    the       materials

before    this    court    and   argument     would   not     aid    the      decisional

process.

                                                                               DISMISSED




                                          4